851 F.2d 1500
271 U.S.App.D.C. 273
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.FAIRNESS IN MEDIA, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION.
No. 87-1217.
United States Court of Appeals, District of Columbia Circuit.
June 8, 1988.

Before ROBINSON, RUTH BADER GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the Federal Communications Commission and was briefed and argued by counsel.  The court, upon full consideration of the case, has determined that its disposition does not warrant a published opinion.  See D.C.Cir.R. 14(c).


2
Assuming, but not deciding, that petitioner is positioned to invoke court review, we are satisfied that the Commission dealt reasonably and appropriately with the merits of the complaint.  The facts before the Commission justified the determination that no transfer triggering a need for immediate investigation had occurred.  Were agencies forced to prolong inquiries and to spend large resources whenever confronted with allegations, speculation or prediction of the kind petitioner presses, the expeditious scheduling of agency agendas and efficient execution of agency business would be severely impeded.  Accordingly, it is


3
ORDERED and ADJUDGED that the petition for review be denied.  It is


4
FURTHER ORDERED, by the Court, on its own motion, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.